DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 7/6/2021 has been entered.
Allowable Subject Matter
Claims 1-5, 8-15 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is to Lee (US 6,443,589) in view of Hwang (KR 200326115). Regarding claims 1, 11 and 20, Lee discloses a container (10) for storage of glow-in-the-dark toys comprising: a container (10) having a bottom portion (wall of 16 and 22), substantially upright sidewall (sidewall of 30 and 34; note that annular chamber 36 can be eliminated, see col 5,11.3-8) surrounding the bottom portion (see fig.1-2) which terminates at an upper rim (42), wherein portion of the container between the bottom portion and the sidewall define a cavity (32) for confining a glow-in-the-dark toys, and wherein the bottom portion and the sidewall include a plurality of light emitting diodes (LEDs) (col 5,11.3-8, option of bulbs 56 as “light emitting diodes”; and having 56 on other parts of the cup 10 which includes the bottom wall); and a base (14) positioned on the bottom portion, wherein the base further comprises a power connection (see “power” 80 in fig.2), and wherein the connection is wired to one or more of the LEDs (via ICU, 74 to 56, see wiring in fig.2). Lee is silent in disclosing a removable lid configured to engage an upper portion of the container; and the base having an external power socket. However, Hwang teaches the commonality and obviousness of having a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                             


/Vishal Pancholi/Primary Examiner, Art Unit 3754